--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
AGREEMENT
 
THIS AGREEMENT is made this 26 day of November, 2013 by and between ORAMED
PHARMACEUTICALS INC., a Delaware corporation with a mailing address at Hi-Tech
Park 2/4 Givat Ram, Jerusalem 91390 Israel (the ”Company”), and MICHAEL
BERELOWITZ, M.D. with an address 415 East 37th Street New York, NY 10016 (the
“Berelowitz”).
 
WHEREAS:
 
A.           Berelowitz currently serves as a director on the board of directors
of the Company (the “Board”) and as Chairman of the Scientific Advisory Board
("SAB"); and
 
B.           The Company wishes to engage Berelowitz to serve as a consultant in
additional to his service as a Director and Chairman of the SAB, and to formally
record the terms and conditions upon which Berelowitz will be engaged by the
Company in that position, and each of the Company and Berelowitz have agreed to
the terms and conditions set forth in this Agreement, as evidenced by their
execution hereof.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:
 
1.
ENGAGEMENT

 
 
1.1
Engagement as Consultant.  Subject to earlier termination of the Agreement as
hereinafter provided, the Company hereby agrees to engage Berelowitz as a
Consultant (the "Consultant") in accordance with the terms and provisions
hereof.

 
 
1.2
Term.  Unless terminated earlier in accordance with the provisions hereof, the
term of engagement under this Agreement shall commence on December 1, 2013
(the ”Effective Date”) and shall continue for a period of six months (the
“Term”).

 
 
1.3
Service.

 
 
(a)
Berelowitz will make himself available to the Company as much as reasonably
possible and to the extent required by the Company and in accordance with his
schedule, and will be actively involved in the Company's scientific decisions,
taking part in negotiations regarding potential partnering with pharmaceutical
companies, representing the Company in scientific conferences and investor
presentations.

 
 
(b)
Berelowitz agrees to faithfully, honestly and diligently serve the Company and
to devote his attention and best efforts to further the business and interests
of the Company during the period of this Agreement. Berelowitz agrees and
undertakes to inform the Company’s Board immediately after becoming aware of any
matter that may in any way raise a conflict of interest between Berelowitz and
the Company. For the avoidance of doubt, nothing in this Section 1.3 shall
derogate from Berelowitz's obligation to continue observing all of his
undertakings under this Agreement in their entirety, including, without
limitation, his obligations of confidentiality and non-disclosure.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Berelowitz and the Company shall be independent contracting parties under this
Agreement and none of the provisions herein shall create or constitute an
employer – employee relationship between the parties.

 
 
1.4
Indemnification.  Oramed Pharmaceuticals, Inc. shall undertake to indemnify
Berelowitz pursuant to its customary form of Indemnification Agreement.

 
 
1.5
Fiduciary Obligation. Berelowitz declares that his relationship to the Company
is that of fiduciary, and he agrees to act towards the Company and otherwise
behave as a fiduciary of the Company. The foregoing shall not derogate from
Berelowitz's fiduciary duties under applicable law, including the corporate laws
of Delaware.

 
 
1.6
Publicity. Berelowitz acknowledges that, and consents to, the Company making
from time to time public announcements and producing materials and documents,
whether required by applicable law or not, that will include his name,
biography, description of his position in the Company and any other information
that the Company deems necessary.

 
2.
COMPENSATION

 
 
2.1
Compensation. Berelowitz shall be entitled to receive remuneration for his
service, as set forth in Appendix A hereto, to be paid monthly, shortly after
the close of each month.

 
 
2.2
Expenses.  Berelowitz shall be entitled to be reimbursed for all reasonable
out-of-pocket expenses incurred in connection with board matters, as approved by
the Board in advance and in writing.

 
 
2.3
Deductions.  Berelowitz acknowledges that all payments by the Company in respect
of the services provided by Berelowitz shall be subject to the deduction of any
amount which the Company is required to deduct or withhold from any payments to
a director in accordance with applicable law.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.
CONFIDENTIALITY

 
 
3.1
Maintenance of Confidential Information. Berelowitz acknowledges that in the
course of engagement hereunder he will, either directly or indirectly, have
access to and be entrusted with information (whether oral, written or by
inspection) relating to the Company, or its associates, strategic partners or
customers that has not been made public (the “Confidential
Information”).  Accordingly, Berelowitz covenants and agrees that during the
Term and thereafter until such time as all the Confidential Information becomes
publicly known and made generally available through no action or inaction of
Berelowitz, Berelowitz will keep in strict confidence the Confidential
Information and shall not, without prior written consent of the Company,
disclose, use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party.

 
 
3.2
Exceptions.  The general prohibition contained in Section 3.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

 
 
(a)
is available to the public generally in the form disclosed;

 
 
(b)
becomes part of the public domain through no fault of Berelowitz;

 
 
(c)
is already in the lawful possession of Berelowitz at the time of receipt of the
Confidential Information, as can be proven by written documentation; or

 
 
(d)
is compelled by applicable law to be disclosed, provided that Berelowitz gives
the Company prompt written notice of such requirement prior to such disclosure
and provides assistance in obtaining an order protecting the Confidential
Information from public disclosure.

 
4.
NON-COMPETITION

 
 
4.1
Non Competition. Berelowitz agrees and undertakes that he will not, so long as
he is engaged with the Company, directly or indirectly, as owner, partner, joint
venture, stockholder, employee, broker, agent, principal, corporate officer,
director, licensor or in any other capacity whatsoever, engage in, become
financially interested in, be employed by, or have any connection with any
business or venture that operates in the field of oral delivery of peptides;
provided, however, that Berelowitz may own securities of any corporation which
is engaged in such business and is publicly owned and traded but in an amount
not to exceed at any one time one percent (1%) of any class of stock or
securities of such company, so long as he has no active role in the publicly
owned and traded company as director, employee, consultant or otherwise.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
4.2
No Solicitation. Berelowitz agrees and undertakes that during the period of his
engagement and for a period of 12 months following termination for any reason
whatsoever, he will not, directly or indirectly, including personally or in any
business in which he is an officer, director or shareholder, for any purpose or
in any place, employ any person  (as an employee or consultant) employed by the
Company at such time or during the preceding twelve months, unless such person
has been terminated by the Company, provided however, that such person who is
terminated by the Company may be employed by Berelowitz as described above only
after the expiration of twelve months after the effective date of such
termination.

 
5.
TERMINATION

 
 
5.1
Termination For Cause or Disability.  This Agreement may be terminated at any
time by Berelowitz or by the Company's Board for any reason whatsoever.

 
 
5.2
Effect of Termination. Articles ‎3 and ‎4 hereto and hereto shall remain in full
force and effect after termination of this Agreement, for any reason whatsoever.

 
6.
MUTUAL REPRESENTATIONS

 
 
6.1
Berelowitz represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.

 
 
6.2
The Company represents and warrants to Berelowitz that this Agreement has been
duly authorized, executed and delivered by the Company and that the fulfillment
of the terms hereof (i) will not constitute a default under or conflict with any
agreement of other instrument to which it is a party or by which it is bound,
and (ii) do not require the consent of any person or entity.

 
 
6.3
Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
7.
NOTICES

 
 
7.1
Notices.  All notices required or allowed to be given under this Agreement shall
be made either personally by delivery to or by facsimile transmission to the
address as hereinafter set forth or to such other address as may be designated
from time to time by such party in writing:

 
 
(a)
in the case of the Company, to:
 
Oramed Pharmaceuticals Inc. and
Oramed Ltd.
2/4 High Tech Park
PO Box 39098
Givat Ram, Jerusalem
Israel 91390
Fax:  +972 2 5660004

 
 
(b)
and in the case of Berelowitz, to his last residence address or facsimile number
known to the Company.

 
 
7.2
Change of Address.  Any party may, from time to time, change its address for
notices hereunder by written notice to the other party in the manner aforesaid.

 
8.
GENERAL

 
 
8.1
Entire Agreement.  As of from the date hereof, any and all previous agreements,
written or oral between the parties hereto or on their behalf relating to the
engagement of Berelowitz by the Company, including that certain Board Membership
Agreement dated May 27, 2010, are null and void.

 
 
8.2
Waiver.  No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent.  A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 
 
8.3
Amendments in Writing.  No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

 
 
8.4
Assignment.  Except as herein expressly provided, the respective rights and
obligations of Berelowitz and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party.

 
 
8.5
Severability.  In the event that any provision contained in this Agreement shall
be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

 
 
8.6
Governing Law.  This Agreement shall be exclusively construed and interpreted in
accordance with the laws of the state of New York applicable therein, and each
of the parties hereto expressly agrees to the exclusive jurisdiction of the
courts of the state of New York.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.
 
ORAMED PHARMACEUTICALS INC.
                Per:
/s/ Nadav Kidron
 
/s/ Michael Berelowitz
       
MICHAEL BERELOWITZ M.D.
  Name:
Nadav Kidron
      Title:
Chief Executive Officer
     

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
TO AGREEMENT DATED NOVEMBER 26, 2013
 
BETWEEN
 
ORAMED PHARMACEUTICALS INC.
 
AND
 
MICHAEL BERELOWITZ, M.D.

 
Berelowitz shall be entitled to receive remuneration for his service of $40,000
on an annual basis, or $3,333, to be paid monthly, shortly after the close of
each month.
 
It is clarified that this said remuneration is in addition to his remuneration
for his services as a Director of the Company.
 
ORAMED PHARMACEUTICALS INC.
                Per:
/s/ Nadav Kidron
 
/s/ Michael Berelowitz
       
MICHAEL BERELOWITZ M.D.
  Name:
Nadav Kidron
      Title:
Chief Executive Officer
     

 
- 7 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


